Citation Nr: 1004607	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  99-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to increased initial disability ratings for 
chronic obstructive pulmonary disease (COPD), currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board originally remanded the matter in February 
2006 and remanded the matter again in March 2008.


FINDINGS OF FACT

1.  For the period of August 23, 1997, thru February 8, 
2005, the Veteran's COPD was manifested by FEV-1/FVC of 71 
to 80 percent, but was not manifested by FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56- to 65- percent predicted.

2.  For the period of February 9, 2005, thru June 20, 2006, 
the Veteran's COPD was not manifested by FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56- to 65- percent predicted.

3.  For the period of June 21, 2006, thru September 8, 2009, 
the Veteran's COPD was not manifested by FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg in (with 
cardiorespiratory limit).

4.  For the period of September 9, 2009 to the present, the 
Veteran's COPD has been manifested by DLCO (SB) of 56- to 
65- percent, but has not been manifested by FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg in (with 
cardiorespiratory limit).


CONCLUSIONS OF LAW

1.  For the period of August 23, 1997, thru February 8, 
2005, the criteria for a disability rating for COPD of 10 
percent disabling, but no greater, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, 
Diagnostic Code 6604 (2009).

2.  For the period of February 9, 2005, thru June 20, 2006, 
the criteria for a disability rating for COPD in excess of 
10 percent disabling have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.97, Diagnostic Code 6604 (2009).

3.  For the period of June 21, 2006, thru September 8, 2009, 
the criteria for a disability rating for COPD in excess of 
30 percent disabling have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.97, Diagnostic Code 6604 (2009).

4.  For the period of September 9, 2009, to the present, the 
criteria for a disability rating for COPD of 30 percent 
disabling, but no greater, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.97, Diagnostic Code 6604 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

The record shows that through VCAA letters dated April 2001, 
January 2005, March 2006, September 2007, May 2008, and June 
2009 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, such pre-determination 
notice was clearly not possible since the decision appealed 
was prior to enactment of VCAA.  However, the subsequent 
letters referenced above fully advised the claimant of VCAA 
and were followed by subsequent re-adjudication of the 
claim.  

The Veteran's COPD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regardless, the Veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has 
not demonstrated any prejudice with regard to the content of 
the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in October 1997, 
June 2000, July 2002, February 2005, March 2006, October 
2006, and September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Given that the claims file was reviewed by 
the examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, 
the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected COPD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation.  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected COPD has been rated by the 
RO under the provisions of Diagnostic Code 6604 for chronic 
obstructive pulmonary disease.  38 C.F.R. § 4.97, Diagnostic 
Code 6604.  Under this regulatory provision:

COPD with FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 ml/kg 
in oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization). Or; episode(s) 
of acute respiratory failure, or; requires outpatient 
therapy warrants a 100 percent disability rating;

COPD with FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg in (with cardiorespiratory limit) warrants a 60 
percent disability rating;

COPD with FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65- 
percent predicted warrants a 30 percent disability rating;

COPD with FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) of 66- to 80- 
percent predicted warrants a 10 percent disability rating.  
38 C.F.R. § 4.97, Diagnostic Code 6604.

August 23, 1997, thru February 8, 2005

The Veteran received pulmonary function tests in October 
1997 in relation to a VA examination.  Test results showed 
FEV-1 3.85 (86%), FVC 5.22 (97%), and FEV1/FVC ratio of 74 
percent.  The Veteran also received pulmonary function tests 
in January 1999.  Test results showed FEV-1 4.07 (92%), FVC 
5.41 (100%), and FEV1/FVC ratio of 75 percent.

The Veteran was afforded a VA examination in June 2000.  
Examination revealed some prolonged expiratory phase, but no 
crackles or wheezes.  Chest x-rays showed a normal chest 
with relatively large lung volumes.  The Veteran failed to 
show for his scheduled pulmonary function tests.  

The Veteran was afforded another VA examination in July 
2002.  The lung examination was abnormal with wheezing in 
all fields.  Chest x-rays showed a normal chest.  Pulmonary 
function test results showed FEV-1 2.0 (30%), FVC 3.2 (40%), 
and FEV1/FVC ratio of 60 percent.  The examiner noted a poor 
effort by the Veteran.  He reported a discrepancy between 
the pulmonary function test and the clinical examination.  
The Veteran had bilateral wheezing on clinical exam but when 
tested after bronchodilator there was no improvement in the 
FEV-1.  Pulmonary function tests were repeated due to a poor 
effort by the Veteran.  The repeat pulmonary function test 
results showed FEV-1 3.65 (82%), FVC 4.95 (92%), and 
FEV1/FVC ratio of 74 percent.

To receive a compensable disability rating, the evidence 
must show COPD with FEV-1 of 71- to 80-percent predicted, or 
FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80- 
percent predicted.  As DLCO findings were not provided, the 
Board must base its decision upon the evidence of record.  
The evidence shows an FEV1/FVC ratio of 74 percent in 
October 1997, 75 percent in January 1999, and 74 percent in 
July 2002.  As these reading fall between 71 and 80 percent, 
the Board finds that a 10 percent disability rating is 
warranted during the period from August 23, 1997, thru 
February 8, 2005.   

However, a higher rating is not warranted.  To receive a 
disability rating in excess of 10 percent disabling, the 
evidence must show COPD with FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56- to 65- percent predicted.  The Veteran's FEV-1 and 
FEV-1/FVC were consistently above 70 percent.  The Board 
acknowledges the July 2002 pulmonary function test results, 
which showed FEV-1 2.0 (30%), FVC 3.2 (40%), and FEV1/FVC 
ratio of 60 percent; however, the Board notes that the 
examiner described a very poor effort on the Veteran's part 
and requested a repeat test to provide a  more accurate 
reading.  The repeat test results showed FEV-1 and FEV-1/FVC 
above 70 percent.  The Board therefore discounts the first 
July 2002 test results and finds that the criteria for a 
disability rating in excess of 10 percent disabling were not 
met at any time during the period August 23, 1997, thru 
February 8, 2005.

February 9, 2005, thru June 20, 2006

The Veteran was afforded a VA examination on February 9, 
2005.  Chest x-rays showed hyperaeration.  Pulmonary 
function test results showed FEV-1 3.26 (73%), FVC 4.34 
(88%), and FEV1/FVC ratio of .75.  The examiner noted that a 
DLCO was not done as the pulmonary function test results 
were sufficient to evaluate the pulmonary status of the 
Veteran.  He noted no change in the diagnosis of COPD and no 
complications secondary to his pulmonary disease.  In an 
addendum, the examiner noted that the flow rate (FEV-1/FVC) 
of 75 percent would be more representative of the Veteran's 
established COPD.  

To receive a disability rating in excess of 10 percent for 
the period beginning September 9, 2009, the evidence must 
show FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) of 56- to 65- percent.  The 
Veteran's FEV-1 and FEV-1/FVC were both noted above 70 
percent.  As the DLCO was not accomplished, the Board must 
base its current decision on the available evidence.  The 
evidence fails to meet the criteria of a disability rating 
in excess of 10 percent disabling.  

June 21, 2006, thru September 8, 2009

A June 21, 2006, pulmonary function test report showed FEV-1 
3.15 (72%), FVC 4.48 (84%), and FEV1/FVC ratio of 70 
percent.  The Veteran was then afforded a VA examination in 
October 2006.  The examiner noted wheezing and dyspnea on 
moderate exertion.  Chest x-rays showed normal bones, soft 
tissues, mediastinum, heart, lungs, and pleurae.  The 
examiner noted a normal chest with mild hyperinflation of 
both lung fields, no active disease seen.  The examiner 
diagnosed COPD.   

Based on the June 21, 2006, test results, the RO 
subsequently increased the disability rating from 10 percent 
to 30 percent, effective from that date.  The Board must 
consider whether a higher rating was warranted.  

To receive a disability rating in excess of 30 percent 
disabling, the evidence must show COPD with FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg in (with 
cardiorespiratory limit).  A DLCO (SB) measurement was not 
provided.  

However, the Veteran's FEV-1 and FEV-1/FVC measurements were 
both greater than 55 percent.  As such, the Veteran did not 
meet the requirements for a disability rating in excess of 
30 percent disabling.  Based on the evidence of record, the 
Board finds that entitlement to a disability rating in 
excess of 30 percent disabling was not warranted from June 
21, 2006, to September 8, 2009.  



September 9, 2009 to the Present

Pursuant to the Board's remand, the Veteran was afforded a 
VA examination on September 9, 2009.  Chest x-rays revealed 
alterations of obstructive airway disease in the lungs but 
no evidence of acute process.  Old granulomatous 
calcifications were seen on the left.  The examiner noted no 
active disease in the chest, COPD.  Pulmonary function tests 
revealed FEV-1 3.26 (78%), FVC 4.81 (93%); FEV1/FVC ratio 
(0.68).  Following administration of inhaled bronchodilator, 
they showed FEV1 3.64 (87%), FVC 5.02 (97%), and FEV1/FVC 
ratio (.73).  DLCO was 24.3 (63%) and DLCO/VA was 4.05 
(71%).  The examiner diagnosed mild obstructive airway 
disease.  

The RO decreased the rating fro 30 percent to 10 percent, 
effective from September 9, 2009, based on the test results 
of that date.  The Board considers whether a higher rating 
is warranted. 

To receive a disability rating in excess of 10 percent for 
the period beginning September 9, 2009, the evidence must 
show FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) of 56- to 65- percent.  The 
only evidence from this period of time is the VA 
examination.  The Board notes that the DLCO was listed as 
both DLCO and DLCO/VA.  It is not clear whether one reading 
was DLCO SB), but the Board notes that the reading more 
favorable to the Veteran is the 63% DLCO, which falls within 
the requirements for a 30 percent disability rating.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that a 30 percent disability rating is warranted from 
September 9, 2009.  

A rating in excess of 30 percent is not warranted.  To 
receive a disability rating in excess of 30 percent 
disabling, the evidence must show COPD with FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg in (with 
cardiorespiratory limit).  The Veteran's FEV-1, FEV-1/FVC, 
and DLCO measurements were greater than 55 percent.  The 
Veteran's maximum exercise capacity test is not of record, 
thus the Board rates on alternative criteria.  38 C.F.R. 
§ 4.96(d)(1)(i).

As such, the Board finds that entitlement to a disability 
rating of 30 percent, but no more, beginning September 9, 
2009, is warranted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported shortness of breath upon 
exertion evidenced during his pulmonary function tests.  The 
Board is of the opinion that the Rating Schedule measures 
and contemplates these aspects of his disability, so that 
extraschedular consideration is not warranted.




ORDER

For the period of August 23, 1997, thru February 8, 2005, 
entitlement to a disability rating for COPD of 10 percent 
disabling, but no greater, is warranted.  To that extent, 
the appeal is granted, subject to laws and regulations 
governing payment of VA monetary benefits.

For the period of February 9, 2005, thru June 20, 2006, 
entitlement to a disability rating for COPD in excess of 10 
percent disabling is not warranted.  To that extent, the 
appeal is denied.

For the period of June 21, 2006, thru September 8, 2009, 
entitlement to a disability rating for COPD in excess of 30 
percent disabling is not warranted.  To that extent, the 
appeal is denied.

For the period of September 9, 2009, to the present, 
entitlement to a disability rating for COPD of 30 percent 
disabling, but no greater, is warranted.  To that extent, 
the appeal is granted, subject to laws and regulations 
governing payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


